DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 15/921,292 filed on 03/14/2018 is presented for examination. Claims 1-20 are pending.
INFORMATION DISCLOSURE STATMENT
The Information Disclosure Statements dated 03/14/2018 and 06/06/2019 are acknowledged and the cited references have been considered in this examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al.(US 8,427,108) in view of Naiknaware et al. (US 8,796,884) (hereinafter, Naik). 
With respect to claims 1 and 18-20, Swenson discloses a hybrid storage module (HESM) system/method, comprising: a first power stage with a short circuit switch (Fig. 3, power stage 200) to connect the first power stage to a power bus (Fig. 3, power stage 250); a power stage stacked in series with the first power stage with a short circuit switch (Fig. 4, 420: includes multiple converters 230, each converting a filter 440 to an energy stage component 430); and a controller operably connected to the first power stage short circuit switch and other power stage short circuit switch (Fig. 3, 260: controller connected to each of the converters 230 operates to provide power to the energy component), wherein the controller has state of charge (SOC) balance mode to discharge one of the power stages (Col. 3, lines 20-24: the controller 2 60 is connected to a current sensor262, which detects the current on DC power bus 250, and to a voltage sensor 264 which detects the voltage level of the DC power bus 250; col. 3, lines 66-67: talks about controller places the unit 200 in balancing mode to adjust the capacity). 

    PNG
    media_image1.png
    590
    614
    media_image1.png
    Greyscale


 Naik discloses, on the other hand, first, and second power stages or multiple power stages (see Fig. 9, power stages 1-3: multiple power stages). 


    PNG
    media_image2.png
    284
    630
    media_image2.png
    Greyscale

Swenson and Naik are analogous art because they are from the same field of endeavor namely controlling an electric accumulator and energy conversion system with power control. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the single stage power to having multiple power stages of Swenson in view of the teachings of Naik. The motivation for using multiple stages is to increase power output that can accommodate multiple converters, boost or buck, with different converters so that an effective high power output can be pursued (col. 5, lines 63-67and col. 6, lines 1-10).
With respect to claims 2-4 and 8, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Naik discloses wherein one of the first power stage short circuit switch and the second power stage short circuit switch is open in the SOC balancing mode (using multiple power stages switching from one to the other as regulating different stages, such as high efficiency boost stages with soft switching and feed the next stage: see disclosed in col. 8, lines 55-62).
With respect to claims 5-7, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Naik discloses where the controller has a short circuit mode to disconnect an energy storage module (ESM) of the first power stage and an ESM of the second ESM from the power bus (Col. 7, lines 64-67col. 8, lines 17-24).
With respect to claims 9-11, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Naik discloses wherein the controller has an absorb/source mode to absorb and provide current pulses to the power bus (Col. 1, lines 39-46; has plurality of modes for feeding to the bus, which is based on detected parameters or characteristics).
With respect to claims 12-17, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Swenson discloses, wherein the first power stage comprises: an energy storage module (ESM); a direct current/direct current (DC/DC) converter connected in series to the ESM; and a power filter connected in series to the DC/DC converter; and a neutral lead connecting the power filter to the second power stage (description Fig. 2; col. 3, lines 40-50).
Response to Arguments
Applicant filed an interview request without either amending the claim(s) or having argument in view of the previous pre-interview action sent. The request has not been granted, and the previous rejections to claims 1-20 have been maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Adest et al. US 2008/0164766 discloses a converter circuit providing multiple current bypass between the output leads to provide reliability is series connection of several converter.
Siri US 20070159866 discloses inverter for use with a DC power source to the utility grid and with maximum power tracking.
 Mazumder et al. US 2006/0062034 discloses power conditioning system for energy sources.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing response, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/YALKEW FANTU/ Primary Examiner, Art Unit 2859